DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a field effect transistor device comprising:
a source region of first conductivity type and a drain region of second conductivity type;
an epitaxial layer of the second conductivity type that is partially disposed over the source region; and
a gate stack that is disposed over the epitaxial layer, wherein gate field enables vertical tunneling of carriers from the source region to the epitaxial layer, and
wherein the device further comprises a P-Well region of the first conductivity type and a N-well region of the second conductivity type configured next to each other to form a junction over a substrate.

Previous rejections were in view of US PG Pub 2011/0303950 (“Lauer”). Lauer does not disclose additional doped wells beneath the channel region and it is not apparent the device would function equally as well with such wells included. US Patent No. 9,577,079 (“Gossner”), US Patent No. 9,123,804 (“Ren”) and US PG Pub 2014/0291736 (“Goto”) are cited as being an example of a TFET having additional P-doped and N-doped wells beneath the transistor. However, the references of record do not disclose an epitaxial layer as defined by Applicant and it is not apparent that the devices would function equally as Claims 3-10 and 12-20 depend on Claim 1 and are allowable for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818